IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10058
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SANDRA D. SWEET, also known as Sandra P. Smith,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:96-CR-156-1-R
                       --------------------
                          March 25, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sandra D. Sweet appeals the district court’s revocation of

her supervised release.   She contends that the district court

should have ascertained on the record that her plea was knowing

and voluntary as is required under Boykin v. Alabama, 395 U.S.

238 (1969).    Because Sweet did not object to the district court’s

failure to do so at the revocation hearing, review is for plain

error.   United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).   Although some courts have held that Boykin

protections do not apply to the revocation of supervised release,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10058
                                -2-

see United States v. LeBlanc, 175 F.3d 511, 515-16 (6th Cir.

1999); United States v. Pelensky, 129 F.3d 63, 67-68 (2d Cir.

1997), we have never addressed the issue in a supervised-release

revocation.   Cf. United States v. Johns, 625 F.2d 1175, 1176 (5th

Cir. 1980) (Boykin inapplicable to probation revocation).

Because we have never held that Boykin applies to supervised-

release revocations, Sweet has failed to show that any error in

failing to do so was “plain.”   United States v. Calverley, 37

F.3d 160, 162-63 (5th Cir. 1994)(en banc).   Consequently, the

district court’s decision is AFFIRMED.